                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

NORTH AMERICAN COMPANY FOR LIFE and )
HEALTH INSURANCE                    )
                   Plaintiff,       )
                                    )                          DEFAULT JUDGMENT
v.                                  )
                                    )                          No. 4:20-CV-112-FL
CHRISTOPHER WHITE                   )
                   Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 11, 2020, for the reasons set forth more specifically therein, plaintiff’s motion for default
judgment is granted. The policy that is the subject of this action (the " '156 Policy") is rescinded and
thus void ab initio due to Defendant's material misrepresentation in the application; and no rights
or benefits are payable to any person relating to the '156 Policy.

This Judgment Filed and Entered on December 11, 2020, and Copies To:
Leslie Lane Mize (via CM/ECF Notice of Electronic Filing)

December 11, 2020                      PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 4:20-cv-00112-FL Document 13 Filed 12/11/20 Page 1 of 1
